
	
		II
		111th CONGRESS
		2d Session
		S. 3997
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2010
			Mr. Dorgan (for himself,
			 Mr. Johnson, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To authorize appropriations for certain Native American
		  programs.
	
	
		1.Authorization of
			 appropriations for Native American programsSection 816 of the Native American Programs
			 Act of 1974 (42 U.S.C. 2992d) is amended—
			(1)in subsection
			 (a), by striking fiscal years 1999, 2000, 2001, and 2002 and
			 inserting fiscal years 2011 through 2016;
			(2)in subsection
			 (c), by striking fiscal years 1999, 2000, 2001, and 2002 and
			 inserting fiscal years 2011 through 2016; and
			(3)in subsection
			 (e), by striking fiscal years 2008, 2009, 2010, 2011, and 2012
			 and inserting fiscal years 2011 through 2016.
			
